173 A.2d 211 (1961)
Grant TAYLOR, Appellant,
v.
GREENWAY RESTAURANT, INC., Appellee.
No. 2771.
Municipal Court of Appeals for the District of Columbia.
Argued June 19, 1961.
Decided August 17, 1961.
Milton Conn, for appellant.
Lee W. Cowan, Washington, D. C., for appellee.
Before HOOD and QUINN, Associate Judges, and CAYTON (Chief Judge, Retired) sitting by designation under Code § 11-776(b).
HOOD, Associate Judge.
Appellant Taylor was employed by appellee Greenway Restaurant as bartender and night manager at a salary of $100 a week. After working for several weeks he was discharged and paid in full for the time he worked. He then brought this action for $100 as "salary due in lieu of one week's notice of discharge." From an adverse judgment he appeals.
Appellant's theory appears to be that because he was hired at a weekly wage, he could not be legally discharged without a week's notice and that in the absence of such notice he was entitled to an additional week's salary. Appellant's employment was for no definite period and was subject to termination at the will of either party. Pfeffer v. Ernst, D.C.Mun.App., 82 A.2d 763. Except when specifically so provided by agreement or by statute, neither employer nor employee is entitled to notice of termination. Furthermore, the trial court found that Taylor's employment was conditioned upon his services proving to be satisfactory and that they proved to be unsatisfactory. We see no basis for disturbing the judgment.
Affirmed.